Citation Nr: 0200319	
Decision Date: 01/10/02    Archive Date: 01/16/02

DOCKET NO.  00-09 624A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for bronchial 
adenoma, carcinoid type, status post left pneumonectomy, 
currently evaluated as 60 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU), due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Daniel W. Norris, Attorney


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1964 to July 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied an evaluation in excess 
of 60 percent for the veteran's bronchial adenoma, carcinoid 
type, status post left pneumonectomy and denied entitlement 
to TDIU benefits.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

The veteran asserts that he is entitled to an increased 
rating for his bronchial adenoma, carcinoid type, status post 
left pneumonectomy from 60 percent and also asserts that he 
is entitled to a TDIU.  The veteran worked for Proctor and 
Gamble Ivorydale from December 1968 to July 1999.  Medical 
records from Providence Hospital from June 1979 to July 1979 
show that the veteran was diagnosed with bronchial adenoma, 
carcinoid type and he underwent a left thoracotomy with a 
left pneumonectomy.  The veteran was service connected for 
bronchial adenoma, carcinoid type due to Agent Orange 
exposure by a rating decision dated December 1994 and 
assigned a 60 percent evaluation from September 23, 1985.  At 
his December 1999 VA examination the examiner noted that the 
C-file was not available for review.  The examiner also did 
not offer an opinion as to the veteran's employability.

A decision was rendered by a Special Master for Appeals for 
the Agent Orange Veteran Payment Program Fund concluding that 
after reviewing the file the veteran was eligible for 
participation in the Agent Orange Payment Program as 100 
percent disabled.  The medical records which were the basis 
for this decision were not of record.  Although the Board is 
not bound by the decision of the Agent Orange Veteran Payment 
Program, medical evidence used in the determination of 
disability benefits might be helpful.  Brock v. Brown, 10 
Vet. App. 155, 161-62 (1997).  The veteran contends that he 
was medically retired from his job at Proctor and Gamble 
Ivorydale after 31 years.  Information received from Proctor 
and Gamble dated January 2000 does not indicate that the 
veteran retired due to a disability and no medical records 
concerning this disability have been obtained.  Social 
Security Administration records dated May 2001 indicate that 
the veteran worked as a lab technician for Proctor and Gamble 
and had to quit his job because the chemicals used there were 
affecting his worsening ability to breath.  Again, the 
medical evidence used in determining disability benefits are 
not of record.  

The veteran indicated that he was treated for his lung 
condition by Dr. Thomas Green.  The RO contacted Dr. Green as 
well as Franciscan Hospital.  Franciscan Hospital provided 
April 1999 pulmonary function testing reports as well as a 
record of treatment in July 1999 for a puncture wound of the 
right leg.  The veteran has submitted two short letters from 
Dr. Green, but no treatment records.

Along with a statement that his service-connected 
disabilities should be rated 100 percent disabling, the 
veteran submitted a letter from Dr. Green dated in December 
2001, in which Dr. Green asserts that the veteran has gastro-
intestinal disabilities as a result of his service-connected 
lung disability.  These statements constitute an informal 
claim for an additional grant of service connection.  Because 
the outcome of this additional claim might affect the outcome 
of the claim for a total disability rating, the new claim is 
inextricably intertwined with the claims currently on appeal.  
Kellar v. Brown, 6 Vet.App. 157 (1994).  Accordingly, the 
claim for service connection for gastro-intestinal 
disabilities must be developed along with the claim for a 
total disability rating.

For these reasons, this case must be remanded for further 
development of the record to include a VA examination.

Furthermore, during the pendency of the veteran's appeal but 
after the case was forwarded to the Board, the President 
signed the Veterans Claims Assistance Act of 2000, (VCAA) 
Pub. L. 106-475 (codified at 38 U.S.C. §§ 5102, 5103, 5103A, 
5107).  VCAA substantially modified the circumstances under 
which VA's duty to assist claimants applies, and how that 
duty is to be discharged.  See also implementing regulations 
at 66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This 
liberalizing legislation is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim. 

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO must ensure that copies of all 
available relevant medical reports of 
treatment of the veteran are included in 
the claims folder.  Specifically the RO 
should obtain medical records used in 
determining disability decisions obtained 
in the Agent Orange Veteran Payment 
Program Fund, Social Security 
Administration, and Proctor and Gamble 
Ivorydale.  The RO should also obtain 
treatment records from Dr. Thomas Green.

2.  After the above mentioned records 
have been requested or obtained, the 
veteran should be afforded a VA 
respiratory examination to determine the 
current disability associated with his 
service connected bronchial adenoma, 
carcinoid type, status post left 
pneumonectomy.  The claims folder and 
rating criteria should be made available 
to the examiner for review in conjunction 
with the examination.  All necessary 
tests, including pulmonary function 
tests, should be performed, if feasible, 
as determined by the examiner.  A 
complete evaluation of the disability 
associated with the veteran's respiratory 
disability should be given.  The factual 
basis for all medical opinions expressed 
should be indicated for the record.  
After all necessary evaluation is 
completed, the examiner should address 
the following questions, to the best of 
his/her medical knowledge:

a.  State the following pulmonary 
function test results for the veteran:

(1).  Forced Expiratory Volume (FEV- 1), 
as a percentage of predicted value; (2).  
Ratio of Forced Expiratory Volume in one 
second to Forced Vital Capacity (FEV-
1/FVC), as a percentage of predicted 
value; (3).  Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single 
Breath Method [DLCO(SB)], as a percentage 
of predicted value; (4).  Maximum oxygen 
consumption, in 
milliliters/kilogram/minute (with 
cardiorespiratory limit).

b.  Does the veteran have cor pulmonale 
(right heart failure), right ventricular 
hypertrophy, pulmonary hypertension, 
episodes of acute respiratory failure, or 
require oxygen therapy?

If it is not medically feasible to 
address these questions in the veteran's 
case, the medical examiner should so 
state for the record. The factual medical 
basis for all opinions expressed should 
be noted for the record.

3.  The examiner must be requested to 
express an opinion as to the impact of 
the veteran's service-connected 
disability on his ability to obtain and 
retain substantially gainful employment.  
The examiner must express an opinion as 
to whether the service-connected 
disability has rendered the veteran 
unable to work or unemployable for VA 
compensation purposes.

4.  The RO fully develop and adjudicate 
the veteran's claim for service 
connection for gastro-intestinal 
disabilities.

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001) and 
implementing regulations at 66 Fed. Reg. 
45630-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 
 3.159 and 3.326(a)).  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures are fully complied with and 
satisfied. 

6.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  If the claim for service 
connection for gastro-intestinal 
disabilities is denied, the RO must 
ensure that the veteran is notified of 
the steps necessary to complete an appeal 
of the denial.

7.  Upon completion of the above, the RO 
should review the evidence of record and 
enter its determination with respect to 
the veteran's claim regarding an 
increased rating for bronchial adenoma, 
carcinoid type, status post left 
pneumonectomy.  The RO should also 
readjudicate the veteran's claim for a 
TDIU.  In the event that the claim is not 
resolved to the satisfaction of the 
appellant, the RO must issue a 
supplemental statement of the case, a 
copy of which should be provided the 
veteran, and his representative.  After 
the veteran and his representative have 
been given an opportunity to submit 
additional argument, the case should be 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




